Citation Nr: 9910998	
Decision Date: 04/21/99    Archive Date: 04/30/99

DOCKET NO.  95-12 923A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 
percent for paranoid schizophrenia.  

2.  Entitlement to an effective date, prior to May 20, 1993, 
for a grant of service connection for paranoid schizophrenia.  


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. L. Smith, Associate Counsel

INTRODUCTION

The veteran had active service from May 1952 to October 1953.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a January 1994 rating determination of the Seattle, 
Washington, Department of Veterans Affairs (VA) Regional 
Office (RO) which granted service connection for paranoid 
schizophrenia and assigned an evaluation of 10 percent 
effective May 20, 1993.  The veteran subsequently perfected 
his appeal as to the effective date of the grant of service 
connection.  The RO granted an increased evaluation of 
50 percent effective May 20, 1993, in a January 1998 rating 
decision.  

The Board notes that the veteran gave testimony at his 
June 1994 personal hearing on the issues of entitlement to an 
increased evaluation for his hemorrhoid disability and 
entitlement to service connection for a back disorder.  The 
veteran also gave testimony at a November 1998 personal 
hearing before a Member of the Board with respect to his back 
disorder.  These issues have been neither procedurally 
prepared nor certified for appellate review and are referred 
to the RO for initial consideration and appropriate action.  
Godfrey v. Brown, 7 Vet. App. 398 (1995).

The Board further notes that the veteran appears to be 
raising a claim for a total disability evaluation for 
compensation purposes on the basis of individual 
unemployability.  A reasonable construction of the veteran's 
testimony from his November 1998 personal hearing transcript 
suggests that he is precluded from being gainfully employed 
as a result of his disabilities.  The RO should request that 
the veteran clarify whether he his seeking a total disability 
evaluation for compensation purposes on the basis of 
individual unemployability.  

This case involves an appeal as to the initial rating of the 
veteran's psychiatric disability, rather than an increased 
rating claim where entitlement to compensation had previously 
been established.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (holding that in initial rating cases, separate 
ratings can be assigned for separate periods of time based on 
the facts found, a practice known as "staged" ratings).  The 
issue has been characterized accordingly. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's paranoid schizophrenia is manifested by 
symptoms which cause occupational and social impairment shown 
by reduced reliability and productivity, and by symptoms that 
cause difficulty in establishing and maintaining effective 
work and social relationships.  

3.  The persuasive medical findings do not show more than 
considerable impairment of social and industrial 
adaptability.

4.  Service connection for paranoid schizophrenia was denied 
by the RO in December 1983; the veteran did not appeal.

5.  The RO received a statement from the veteran on May 20, 
1993, requesting service connection for a nervous condition.

6.  The RO granted service connection for paranoid 
schizophrenia on the basis of a November 1993 VA examination 
report.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 
50 percent for paranoid schizophrenia have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.127, 
4.132, Diagnostic Code 9203 (1996) (effective prior to 
November 7, 1996); 38 C.F.R. §§ 4.127, 4.130, Diagnostic 
Code 9203 (1998).  

2.  The criteria for an effective date, prior to May 20, 
1993, for a grant of service connection for paranoid 
schizophrenia have not been met.  38 U.S.C.A. § 5110 (West 
1991 & Supp. 1998);  38 C.F.R. § 3.155, 3.400(q) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to an initial evaluation 
in excess of 50 percent for paranoid 
schizophrenia.

Factual Background

The service medical records show that the veteran was 
diagnosed with paranoid personality in September 1953.  The 
neuropsychiatric clinic certificate shows that he was 
profoundly disturbed but was not felt to be psychotic at that 
time.  

A November 1993 VA examination report shows that the examiner 
had difficulty beginning the interview as there was no 
spontaneous information or flow of discussion.  The mental 
status examination shows that the veteran was dressed neatly, 
cleanly, but casually.  Motor activity appeared normal.  The 
examiner noted that the veteran was evasive in answering 
questions, but also gave the impression of wanting to be 
cooperative.  His speech was somewhat circumstantial at 
times, and a little tangential.  The examiner also noted that 
associations were somewhat loose.  Speech was generally 
relevant and coherent.  

The examiner noted that affect may have been flat, but was 
otherwise normal.  Memory for recent and remote events seemed 
adequate, although the veteran reported temporary memory 
problems.  The diagnoses were chronic paranoid schizophrenia, 
in partial remission, and personality disorder.  The examiner 
found that the severity of the psychosocial stressors were 
mild to moderate with chronic feelings of a persecutory type 
and feelings of being unique and problems with sense of self 
and personal relationships.  The examiner found that global 
assessment of functioning (GAF) was currently 70, and was 60 
for the past year.  




The veteran testified at a June 1994 personal hearing before 
a hearing officer at the RO.  The veteran estimated that he 
had at least one hundred different jobs since service.  He 
reported that his psychiatric disorder currently impaired his 
ability to work as a barber because it prevented him from 
keeping customers.  He also reported that he had had his 
nervous condition since 1953, when he was seen by a 
psychiatrist during service.  

An August 1994 VA examination report shows that the veteran 
had been married six or seven times and was currently married 
for 17 or 18 years.  The report shows that he held a variety 
of jobs and had worked intermittently as a barber to the 
present.  The veteran reported working as a barber for the 
past 18 months.  The examiner noted that the veteran alluded 
to problems getting along with the other barbers.  He also 
noted that he played a musical instrument alone for 
recreation and did not belong to any social groups.  The 
examiner noted on mental status examination that the veteran 
was articulate throughout the examination.  He recited his 
history in a clear, steady voice, and in a logical, goal-
directed manner.  

The examiner noted that the dominant mood was euthymic, and 
affect was appropriate to thought content.  The veteran gave 
a history of intermittent hallucinations dating back to the 
1960's which had also occurred in the past year.  Judgment 
was noted to be grossly intact.  The diagnosis was paranoid 
schizophrenia in partial remission.  The examiner determined 
that the GAF was 70.  

The examiner noted that he agreed that the veteran had a 
paranoid personality disorder, but found that he was clearly 
not psychotic during the examination.  He opined that the 
veteran's level of disability was 50 percent attributable to 
the personality disorder and 50 percent attributable to the 
paranoid schizophrenia.  He noted that the veteran appeared 
to have moderate impairment due to the combined personality 
disorder and schizophrenia.  

In a December 1997 VA examination, the veteran reported that 
he had returned from Hawaii where he worked as a barber for 
14 months.  He was currently unemployed.  The examiner noted 
that based on the record it appeared that the veteran would 
become paranoid being unable to trust other people and would 
leave his jobs.  On objective examination, the examiner noted 
that the veteran was alert, cooperative, and oriented to 
three spheres.  He was dressed and groomed appropriately.  
Speech was flighty and at times seemed tangential, and seemed 
to be somewhat pressured.  

The veteran reported that he did not feel comfortable around 
other people.  Memory was intact, and judgment and insight 
were noted to be impaired.  The examiner noted that the 
veteran clearly met the criteria for a personality disorder, 
and at times still had auditory hallucinations, some 
delusional thoughts, and some ideas of reference which met 
the criteria for a diagnosis of schizophrenia.  The examiner 
noted that the veteran's occupational life had been hampered 
by both diagnoses, and the severity of the symptoms was such 
that he was marginally able to live his life.  The examiner 
also indicated that the veteran's current stressor was 
unemployment and current GAF was 60.  The diagnoses were 
history of schizophrenia and paranoid personality disorder.  

The veteran reported at a personal hearing before a Member of 
the Board in November 1998 that he was last employed in 1997.  
He asserted that his disability had a significant bearing on 
his ability to earn a gainful living.  The hearing transcript 
shows that the veteran has had several different jobs as well 
as types of jobs.  It also shows that the veteran has had 
difficulty retaining employment.  

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1998).  






Generally, the degrees of disabilities specified are 
considered adequate to compensate for a loss of working time 
proportionate to the severity of the disability.  38 C.F.R. 
§ 4.1.

In considering the residuals of injury, it is essential to 
trace the medical-industrial history of the disabled person 
from the original injury, considering the nature of the 
injury and the attendant circumstances, and the requirements 
for, and the effect of, treatment over past periods, and the 
course of the recovery to date.  38 C.F.R. § 4.41.  

The Board notes that revised rating criteria for mental 
disorders became effective on November 7, 1996.  See 61 Fed. 
Reg. 52,695 (1996) (codified at 38 C.F.R. § 4.130 (1998)).  
Where a regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the "version most favorable to 
appellant" applies.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).

Paranoid schizophrenia is currently evaluated pursuant to the 
provisions contained in 38 C.F.R. § 4.130, Diagnostic Code 
9203 (as amended by 61 Fed. Reg. 52,695 (1996)).  Under the 
revised criteria, a 50 percent evaluation is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.





The revised criteria provide a 70 percent evaluation for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.  Id. 

The Board also notes that personality disorders are not 
diseases or injuries for compensation purposes, and 
disability resulting from them may not be service-connected.  
38 C.F.R. § 4.127 (1998).  However, disability resulting from 
a mental disorder that is superimposed upon a personality 
disorder may be service-connected.  Id. 

The general rating formula for organic mental disorders in 
effect prior to the revisions which became effective on 
November 7, 1996, provide a 50 percent evaluation for 
paranoid type schizophrenia when manifested by considerable 
impairment of social and industrial adaptability.  Evidence 
of psychotic symptomatology, which is less than that 
necessary for a total schedular rating but which produces 
severe impairment of social and industrial adaptability, 
warrants the assignment of a 70 percent evaluation.  38 
C.F.R. § 4.132, Diagnostic Code 9203 (1996).

The regulation in effect prior to November 1996 also does not 
provide for service connection for personality disorders.  
38 C.F.R. § 4.127 (1996).  The provisions provide that 
superimposed psychotic disorders developing after enlistment 
are to be considered as disabilities analogous to, and 
ratable as schizophrenia, unless otherwise diagnosed.  Id. 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1998).


Analysis

The Board finds that the veteran has presented a well-
grounded claim for an increased rating for his service-
connected paranoid schizophrenia within the meaning of 
38 U.S.C.A. § 5107(a).  When a claimant is awarded service 
connection for a disability and subsequently appeals the RO's 
initial assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  The Board is 
also satisfied that all relevant facts have been properly 
developed.  No further assistance to the veteran is required 
to comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107.

The Board finds that the evidence does not show severe 
impairment of social and industrial adaptability required 
under the general rating formula for organic mental disorders 
in effect prior to November 7, 1996.  In this regard, the 
Board notes that the VA examiner described the veteran's 
psychosocial stressors in November 1993 as mild to moderate.  
The VA examiner characterized the veteran's impairment in 
August 1994 to be moderate.  The Board notes that the 
moderate impairment was the result of the combined 
nonservice-connected personality disorder and the service-
connected schizophrenia.  Moreover, the VA examiner opined 
that the personality disorder resulted in 50 percent of the 
veteran's level of impairment.  

The Board is cognizant that the VA examiner in December 1997 
concluded that the severity of the veteran's symptomatology 
rendered him "marginally able to live his life."  The 
examination report shows a diagnosis of history of 
schizophrenia as the veteran still met some of the criteria 
for schizophrenia.  The examiner noted that the veteran 
clearly met the criteria for paranoid personality disorder.  
The Board finds that to the extent that "marginally" shows 
severe impairment, the examination report shows that a 
significant portion of that impairment is due to the 
veteran's nonservice-connected personality disorder.  
Accordingly, the Board finds that the criteria for an 
increased evaluation of 70 percent for paranoid schizophrenia 
have not been met under the criteria in effect prior to 
November 7, 1996.  38 C.F.R. §§ 4.127, 4.131, Diagnostic Code 
9203 (1996). 

With respect to the amended criteria for mental disorders, 
the Board finds that the veteran's disability picture does 
not meet the criteria for a 70 percent evaluation.  The 
evidence does not show suicidal ideation, obsessional 
rituals, or that the veteran's speech is intermittently 
illogical obscure or irrelevant.  The November 1993 VA 
examination found that the veteran's speech was 
circumstantial at times and a little tangential.  The 
examiner in December 1997 described the veteran's speech as 
flighty and tangential at times.  These findings do not 
establish intermittently illogical speech, but rather the 
criteria of circumstantial and circumlocutory speech for an 
evaluation of 50 percent.  

The evidence of record also does not establish near-
continuous panic or that the veteran's symptoms preclude him 
from functioning independently, effectively, or 
appropriately.  The probative medical evidence shows that the 
veteran still has auditory hallucinations and some delusional 
thoughts associated with schizophrenia; however, the evidence 
does not show that these symptoms result in near continuous 
panic or constitute obsessional rituals which interfere with 
routine activities.  

The VA examiner in December 1997 found that the veteran's 
diagnosis of schizophrenia based upon the auditory 
hallucinations and delusional thoughts hampered the veteran's 
occupational life when combined with his other diagnoses, 
that is, combined with the nonservice-connected paranoid 
personality disorder.  

The probative evidence does not show that the veteran is 
precluded from functioning independently, effectively or 
appropriately, and shows that his paranoid personality 
disorder plays a significant role with respect to impairment 
in those areas.  

The evidence does not show that the veteran has an inability 
to establish and maintain effective relationships, but 
clearly establishes that the veteran has difficulty in this 
area.  The evidence shows that the veteran has been married 
several times, but has been married to his current spouse for 
approximately nineteen years.  The evidence also shows that 
he has difficulty getting along with coworkers, does not 
belong to any social groups, and seeks recreation alone.  
This evidence is consistent with difficulties in establishing 
and maintaining effective relationships, but does not show 
that the veteran has an inability to establish and maintain 
effective relationships under the criteria for a 70 percent 
evaluation.  

The evidence suggests that the veteran has difficulty in 
adapting to stressful circumstances of a work-like setting.  
In this regard the Board notes that the veteran has had 
numerous jobs throughout his life.  Although the veteran's 
overall disability picture meets this particular criterion 
for a 70 percent evaluation, only a portion of the veteran's 
disability picture is attributable to his service-connected 
disability.  

The October 1994 VA examination report shows that only 
50 percent of the veteran's impairment is attributable to 
paranoid schizophrenia.  This finding is corroborated by the 
December 1997 VA examination report, which shows that the 
combination of the veteran's diagnoses interfere with his 
occupational impairment.  For these reasons and bases, the 
Board concludes that the veteran's disability picture does 
not approximate the criteria for an evaluation of 70 percent 
pursuant to the amended rating formula for mental disorders.  
38 C.F.R. §§ 4.127, 4.130, Diagnostic Code 9203 (1998).

Based upon a full review of the record, the Board finds that 
the evidence is not so evenly balanced as to require 
application of the benefit of the doubt in favor of the 
veteran.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  

Accordingly, the Board finds that the criteria have not been 
met for an evaluation greater than 50 percent under either 
the old or new criteria in the schedule of ratings.  
38 C.F.R. §§ 4.127, 4.132, Diagnostic Code 9203 (1996); 
38 C.F.R. §§ 4.127, 4.130, Diagnostic Code 9203 (1998) 
(effective November 7, 1996).

In reaching this decision, the Board has considered the 
complete history of the disability in question as well as the 
current clinical manifestations and the impact the disability 
may have on the earning capacity of the veteran.  38 C.F.R. 
§§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).


II.  Entitlement to an effective date, 
prior to May 20, 1993, for a grant of 
service connection for paranoid 
schizophrenia.

Factual Background

In a July 1983 statement, the veteran claimed that the 
references in his service medical records regarding paranoid, 
schizoid and psychotic traits, have caused him to be 
unemployable.  The record shows that service connection for 
schizophrenia was denied in a September 1983 rating 
determination.  Added to the record since that decision were 
October 1983 letters from a private psychiatrist regarding 
medical treatment of the veteran for chronic schizo-affective 
disorder with schizotypal personality disorder.  

The RO notified the veteran in a December 1983 letter that 
his nervous condition remained nonservice-connected, and that 
the letters from the private psychiatrist were not new and 
material.  

The veteran requested service connection for a nervous 
condition in a statement received by the RO on May 20, 1993.  
The RO denied the veteran's claim in June 1993, and the 
veteran filed a notice of disagreement in July 1993.  
Following a November 1993 VA psychiatric examination, the RO 
granted service connection for paranoid schizophrenia in a 
January 1994 rating determination.  


The veteran reported in a personal hearing before a hearing 
officer at the RO in June 1994 that the effective date for 
his grant of service connection for paranoid schizophrenia 
should be in 1953, when he was discharged from service.  He 
reported that he has had a nervous condition dating back to 
his active service.  He and his wife expressed similar 
sentiments before the undersigned at a hearing in Washington, 
D.C., in November 1998.

Criteria

The term "claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief of entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (1998).  "Date of receipt" 
generally means the date on which a claim, information or 
evidence was received in VA. 38 C.F.R. § 3.1(r) (1998).  An 
informal claim is any communication or action, indicating an 
intent to apply for one or more benefits under the laws 
administered by VA, from a claimant or his duly authorized 
representative.  38 C.F.R. § 3.155(a) (1998).  Moreover, a 
specific claim in the form prescribed by the Secretary of VA 
must be filed in order for benefits to be paid to any 
individual under the laws administered by VA.  38 C.F.R. 
§ 3.151(a) (1998).  

According to the applicable law and regulation, except as 
otherwise provided, the effective date of an award of 
compensation based on an original claim will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. 
§ 3.400 (1998).  

The effective date for a direct service connection claim is 
the day following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, date of receipt of 
claim or date entitlement arose, whichever is later.  38 
C.F.R. § 3.400(b)(2)(i) (1998).


The effective date for claims based upon the submission of 
new and material evidence where the evidence is other than 
service department records and is received after final 
disallowance will be the date of receipt of the new claim or 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q)(ii) (1998).

When a claim is finally denied by the RO, the claim may not 
thereafter be reopened and allowed, unless new and material 
evidence has been presented.  38 U.S.C.A. §§ 5108, 7105(c) 
(West 1991); 38 C.F.R. §§ 3.156, 20.1103 (1998).  New and 
material evidence means evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998). 

Analysis

The Board finds that the December 1983 determination wherein 
the RO denied the veteran's claim for service connection for 
a nervous condition is final.  38 U.S.C. § 4004 (1982); 
38 C.F.R. § 19.192 (1983).  Therefore, the veteran's claim 
could not be reopened and granted in the absence of new and 
material evidence.  

The record reflects that service connection was granted for 
the veteran's psychiatric disorder in January 1994 based on 
the November 1993 VA examination report.  Thus, the veteran's 
claim was granted following the submission of new and 
material evidence. 

The Board finds that the effective date in the instant case 
is the date of receipt of the reopened claim.  The 
regulations provide that where new and material evidence 
other than service medical records is received after the 
final disallowance, the effective date is the date of the 
receipt of the new claim or the date the entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(q)(1)(ii).  The record 
shows that the submission of his claim to reopen in May 1993 
is the later date, as the veteran had been diagnosed in 
October 1983 with chronic schizo-affective disorder.  

The veteran reported at his personal hearing before a Member 
of the Board in November 1998 that his psychiatric disorder 
had affected his ability to work since service and therefore 
he should be granted service connection as of that date.  He 
also reported that he was not aware of the fact that he could 
apply for disability compensation in 1953.  

The regulations require that a claim must be submitted by an 
individual in order for benefits to be paid under the laws 
administered by VA.  38 C.F.R. § 3.151(a).  The record shows 
that the veteran initially filed a claim for disability 
compensation with VA in February 1958.  The first cognizable 
claim for service connection for a psychiatric disorder is 
the veteran's July 1983 statement.  This claim was denied in 
a September 1983.

Service connection for paranoid schizophrenia was granted and 
an effective date of May 20, 1993, corresponding to the date 
of the veteran's claim to reopen and the receipt of new and 
material evidence submitted after the final disallowance.  
Notwithstanding the veteran's assertions that the effective 
date of the grant of service connection for his psychiatric 
disability should be retroactive to October 1953 when he was 
discharged from service, the regulation provides that if 
service connection is granted on the basis of submission of 
new and material evidence, the effective date shall be the 
date of receipt of the new claim or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(q) (emphasis 
added).  Here, the submission of his claim to reopen in 
May 1993 is the later date.

In Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") held that in a case where 
the law is dispositive of the claim, it should be denied 
because of lack of legal entitlement under the law.  The 
veteran has not cited any legal authority, statute, 
regulation or Court case which would permit making the 
effective date of the award of service connection earlier 
than the date of the reopened claim.  See Shields v. Brown, 8 
Vet. App. 351 (1995). 

In the instant case, the law controls and not the facts.  
Accordingly, the Board finds that the veteran is not entitled 
to an effective date earlier than May 20, 1993, for a grant 
of service connection for paranoid schizophrenia.  


ORDER

Entitlement to an initial evaluation in excess of 50 percent 
for paranoid schizophrenia is denied.  

Entitlement to an effective date, prior to May 20, 1993, for 
a grant of service connection for paranoid schizophrenia is 
denied as a matter of law.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals



 



